Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 16/789,763 filed on February 13, 2020, which claims benefit to 62/806,691 filed on February 15, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 26, 2021, June 1, 2022 and August 3, 2022 have been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-26 is indicated because the prior art of record does not show or fairly suggest “the lifting arm including ribs that form a support surface for the food product, each rib including an opening configured to permit infrared radiation to pass through the rib to the food product supported by the lifting arm” incorporated with all other limitations as claimed in claim 1; and “the lifting arm including ribs that form a support surface for the food product, each rib including one or more openings to reduce a thermal mass and thermal capacity of the lifting arm” incorporated with all other limitations as claimed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US Pat. 1,900,249)
Cole (US Pat. 2,541,207)
Rouse et al. (US Pat. 2,669,925)
Parr (US Pat. 3,169,469)
Cavazos (US Pat. 4,976,195)
Vaughn (US Pat. 6,205,910)
Garber et al. (US Pat. 6,429,407)
Boyle et al. (US Pub. 2005/0204927)
Pan et al. (US Pub. 2006/0180033)
Mao (US Pub. 2017/0238763)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/6/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761